     Case 3:20-cv-00746-CAB-RBM Document 16 Filed 12/17/20 PageID.122 Page 1 of 3



 1   `
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    KOHEN DIALLO UHURU,                                Case No.: 20cv746-CAB-RBM
12                                     Petitioner,
                                                         ORDER DENYING CERTIFICATE
13    v.                                                 OF APPEALABILITY [Doc. No. 15]
14    PEOPLE OF THE STATE OF
      CALIFORNIA,
15
                                     Respondent.
16
17
           Petitioner, a prisoner proceeding pro se, filed a Petition for Writ of Habeas Corpus
18
     pursuant to 28 U.S.C. § 2254 in the United States District Court for the Eastern District
19
     of California on April 3, 2020. [Doc. No. 1.] The case was transferred to this Court on
20
     April 20, 2020. [Doc. No. 4.] On April 28, 2020, the Court dismissed the action without
21
     prejudice and with leave to amend because Petitioner had failed to either pay the $5.00
22
     filing fee or file a motion to proceed in forma pauperis, failed to name the proper
23
     respondent, and failed to allege exhaustion of his state judicial remedies. [Doc. No. 6.]
24
     Petitioner was given until July 3, 2020, to either pay the $5.00 filing fee or move to
25
     proceed in forma pauperis and file a First Amended Petition that cured the pleading
26
     deficiencies outlined in the Court’s April 28, 2020 Order. Id.
27
28

                                                     1
                                                                                  20cv746-CAB-RBM
     Case 3:20-cv-00746-CAB-RBM Document 16 Filed 12/17/20 PageID.123 Page 2 of 3



 1          On June 19, 2020, Petitioner filed a First Amended Petition (“FAP”) and a motion
 2   to proceed in forma pauperis. [Doc. Nos. 7-8.] The Court granted Petitioner’s motion to
 3   proceed in forma pauperis on August 13, 2020 and dismissed the case without prejudice
 4   and with leave to amend because Petitioner was seeking to challenge the conditions of his
 5   confinement and not the fact or length of his incarceration. [Doc. No. 9.] Petitioner was
 6   told that if he wished to challenge his state court conviction, he must file a Second
 7   Amended Petition no later than October 18, 2020, and if he wished to challenge the
 8   conditions of his confinement, he must file a civil rights complaint pursuant to 42 U.S.C.
 9   § 1983 which would be given a new case number. Id. On October 9, 2020, Petitioner filed
10   a civil rights complaint pursuant to 42 U.S.C. § 1983 but put case no. 20cv0746 CAB
11   (RBM) on the document. [Doc. No. 10.] The document was then filed in error in this
12   case. Accordingly, on October 19, 2020, the Court directed the Clerk of Court to file
13   Petitioner’s complaint [Doc. No. 10] as a new civil rights case pursuant to 42 U.S.C. §
14   1983 and to close this case. [Doc. No. 11.]1
15          On December 14, 2020, Petitioner filed a notice of appeal. [Doc. No. 13.] On
16   December 17, 2020, the Ninth Circuit issued an order remanding the matter to the District
17   Court for the limited purpose of granting or denying a certificate of appealability. [Doc.
18   No. 15.]
19          A petitioner complaining of detention arising from state court proceedings must
20   obtain a certificate of appealability to file an appeal of the final order in a federal habeas
21   proceeding. 28 U.S.C. § 2253(c)(1)(A) (2007). The district court may issue a certificate
22   of appealability if the petitioner “has made a substantial showing of the denial of a
23   constitutional right.” Id. § 2253(c)(2). To make a “substantial showing,” the petitioner
24   must “demonstrat[e] that ‘reasonable jurists would find the district court's assessment of
25   the constitutional claims debatable[.]’ ” Beaty v. Stewart, 303 F.3d 975, 984 (9th
26
27
     1
      Petitioner’s civil rights complaint [Doc. No. 10] was then filed as a new case in this court, case no.
28   20cv2056-TWR-BLM.

                                                          2
                                                                                              20cv746-CAB-RBM
     Case 3:20-cv-00746-CAB-RBM Document 16 Filed 12/17/20 PageID.124 Page 3 of 3



 1   Cir.2002) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). Here, Petitioner has
 2   not made a “substantial showing” as to any of the claims raised by his Petition, as
 3   Petitioner confirmed that he is challenging the conditions of his confinement, and he has
 4   submitted a civil rights complaint which has been filed under a new case number.
 5   Therefore, the application for a certificate of appealability is DENIED.
 6         IT IS SO ORDERED.
 7   Dated: December 17, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                 20cv746-CAB-RBM
